Citation Nr: 0721290	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-06 957	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of an L5-S1 discectomy with sciatica, currently 
evaluated as 60% disabling.

2.  Entitlement to an increased rating for left leg venous 
insufficiency with thrombosis, currently evaluated as 30% 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1964 to May 
1983.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that granted an increased 
rating from 20% to 60% for postoperative residuals of an L5-
S1 discectomy with sciatica, and denied a rating in excess of 
30% for left leg venous insufficiency with thrombosis; the 
veteran appealed the 60% rating as inadequate.  

By decisions of April 2004 and June 2005, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.

By rating action of September 2006, the RO granted service 
connection for left leg incomplete paralysis as secondary to, 
and as separately ratable neurological manifestations of the 
service-connected postoperative residuals of an L5-S1 
discectomy with sciatica.  

In written argument dated in April 2007, the veteran's 
representative raised the issue of entitlement to a separate 
rating for a scar as a service-connected postoperative 
residual of an L5-S1 discectomy.  This issue is not properly 
before the Board for appellate consideration at this time, 
and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Medical evidence does not show that the veteran's 
postoperative residuals of an L5-S1 discectomy with sciatica 
has ever caused ankylosis of the spine.

3.  The veteran's left leg venous insufficiency with 
thrombosis is manifested by persistent edema, subcutaneous 
induration, chronic venous stasis changes, and persistent 
ulceration on recent examinations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60% for 
postoperative residuals of an L5-S1 discectomy with sciatica 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5286 (as in effect prior to               26 
September 2003), 5293 (as in effect prior to 23 September 
2002), 5293 (as in effect on and after 23 September 2002, 
renumbered 5243 effective 26 September 2003).
  
2.  The criteria for a 60% rating for left leg venous 
insufficiency with thrombosis are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Post-rating September 2003, April 2004, and August 2005 RO 
letters informed the veteran and his representative of the 
VA's responsibilities to notify and assist him in his claims 
for increased ratings, and to advise the RO as to whether 
there was medical evidence showing treatment for his back and 
left leg disabilities.  The 2003 and 2004 letters also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the disabilities 
had worsened).  After each letter, the veteran and his 
representative were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and been provided ample opportunity to submit such 
information and evidence.  

The 2003 and 2004 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received, and what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
The August 2005 RO letter requested the veteran to furnish 
any evidence that he had in his possession  that pertained to 
his claims.  The Board finds that these letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to his claim.  As 
indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the January 2002 rating action on appeal.  However, 
the Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As a result of RO 
development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's September 2003, April 
2004, and August 2005 notice letters and additional 
opportunities to provide information and/or evidence 
pertinent to the claims under consideration, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in March 2005 and October 2006, as 
reflected in the Supplemental Statements of the Case (SSOCs).

Hence, the Board finds that the VA's failure to fulfill the 
VCAA's notice requirements prior to the RO's initial 
adjudication of the claims is harmless.          See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the May 2002 
Statement of the Case (SOC) and the October 2002, July 2003, 
and March 2005 SSOCs, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in May and October 2006 RO 
letters.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA and private medical 
records through 2006.  In January 2002, May 2004, and 
February, March, May, and June 2006, the veteran was afforded 
comprehensive VA examinations in connection with his claims, 
reports of which are all of record.  In April 2007, the 
veteran's representative waived, on the veteran's behalf, his 
right under 38 C.F.R. § 20.1304(c) (2006) to have the RO 
initially consider additional medical evidence that was 
received at the Board in March 2007.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Postoperative Residuals of an L5-S1 Discectomy with 
Sciatica

In this case, the RO has assigned a 60% rating for the 
disability under consideration pursuant to the provisions of 
38 C.F.R. § 4.71a, former DC 5293 (renumbered DC 5243) for 
rating intervertebral disc syndrome (IVDS).  

Effective 23 September 2002, the criteria for rating IVDS was 
revised, and, effective 26 September 2003, the VA revised the 
criteria for rating all disabilities of the spine, including 
IVDS.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new DCs, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 and 7-2003.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria in SSOCs.  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria.   

Prior to 23 September 2002, IVDS was rated under DC 5293 as 
follows: a 60% rating was assigned for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
60% was the maximum rating available under DC 5293.

Effective 23 September 2002, IVDS (still rated under DC 5293) 
was to be evaluated by one of 2 alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  A 60% rating required incapacitating episodes of 
IVDS having a total duration of at least    6 weeks during 
the past 12 months.  60% was the maximum rating available 
under DC 5293.  Alternatively, IVDS could be rated by 
combining under 38 C.F.R. § 4.25 (2006) separate ratings for 
its chronic orthopedic and neurologic manifestations along 
with ratings for all other disabilities, whichever method 
results in the higher rating.  For purposes of rating under 
former DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician, and chronic orthopedic and 
neurologic manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2006).  

Prior to 26 September 2003, DC 5286 provided a 60% rating for 
complete bony fixation of the spine (ankylosis) at a 
favorable angle.  A 100% rating required complete bony 
fixation of the spine (ankylosis) at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type). 

Effective 26 September 2003, the DC for IVDS was renumbered 
DC 5243.  However, the criteria for rating all spine 
disabilities,  to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is rated under 
the "incapacitating episode" methodology discussed above, 
or alternatively, under the General Rating Formula.  The 
formula provides that a 100% rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2006).  Under the revised rating 
schedule, forward flexion to 90 degrees, and extension, 
lateral flexion, and rotation to 30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence in light of the former and 
revised rating criteria, the Board finds that a 100% rating 
is not warranted for the veteran's postoperative residuals of 
an L5-S1 discectomy with sciatica, as the medical evidence 
does not show that it has ever caused ankylosis of the spine.  
In this regard, the Board notes that 60% is the maximum 
rating available under both former DC 5293 and revised/
renumbered DC 5243, and that both former DC 5286 and the 
revised criteria set forth in the General Rating Formula for 
Diseases and Injuries of the Spine require a showing of 
spinal ankylosis to warrant a 100% rating. 

All pertinent evidence of record shows that the veteran has 
consistently objectively demonstrated measurable range of 
motion of the spine on all examinations from 2000 to 2006.  
On December 2000 examination by P. A., M.D., lumbar forward 
flexion and hyperextension were to 90 and 20 degrees, 
respectively, and on subsequent examination in September 
2001, lumbar forward flexion, extension, and lateral flexion 
were to 60, 10, and 20 degrees, respectively.  On November 
2001 chiropractic examination by D. L., lumbar flexion, 
extension, and lateral flexion were to 30, 5, and 5 degrees, 
respectively.  On January 2002 VA examination, lumbar spine 
flexion, extension, lateral flexion, and rotation were to 70, 
35, 40, and 35 degrees, respectively.  On May 2004 VA 
examination, thoracolumbar spine forward flexion, extension, 
right lateral flexion, left lateral flexion, right lateral 
rotation, and left lateral rotation were to 35, 15, 20, 15, 
20, and 25 degrees, respectively.  On March 2006 VA 
examination, lumbar spine forward flexion was to 70 degrees, 
and extension, lateral flexion, and rotation were to 10 
degrees each.              

The Board also points out that, under Note (1) at revised DC 
5235-5242, the VA must continue to determine whether 
assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher rating 
for IVDS.  As noted above, however, in this case the RO in 
September 2006 granted service connection for left leg 
incomplete paralysis as secondary to, and as separately 
ratable neurological manifestations of the service-connected 
postoperative residuals of an L5-S1 discectomy with sciatica.  

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the      60% rating.  In 
this regard, the Board notes that 38 C.F.R. § 4.71a 
specifically provides that the criteria of DCs 5235-5243 are 
applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Moreover, 
the veteran demonstrated no additional limitation of spinal 
range of motion by weakness, lack or endurance, or 
incoordination on January 2002 VA examination.  On May 2004 
and March 2006 VA examinations, the veteran demonstrated no 
additional limitation of thoracolumbar spine motion with 
repeated use, and there was no evidence of fatigue on the May 
2004 examination.  Hence, the record presents no basis for 
assignment of any higher rating based on the DeLuca factors 
alone.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating in excess of 60% 
for postoperative residuals of an L5-S1 discectomy with 
sciatica under any former or revised applicable rating 
criteria. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 60% for postoperative residuals of 
an L5-S1 discectomy with sciatica must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.  Left Leg Venous Insufficiency with Thrombosis

In this case, the RO originally granted service connection 
for the disability under consideration by rating action of 
September 1983, and assigned a 30% rating pursuant to the 
provisions of 38 C.F.R. § 4.104, DC 7121 then in effect.      

Effective 12 January 1998, the criteria of DC 7121 were 
revised.  A 20% rating is assignable for post-phlebitic 
syndrome of any etiology when there is persistent edema 
attributed to venous disease that is incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  The revised criteria do not provide 
for a 30% rating.  A 40% rating requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60% rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100% rating requires massive board-
like edema with constant pain at rest.

As the veteran's claim for an increased rating was filed in 
September 2001, only the revised criteria of DC 7121 are for 
application in this appeal.

Considering the evidence of record in light of the pertinent 
criteria, the Board finds that the record supports the grant 
of a 60% rating under DC 7121 for the veteran's left leg 
venous insufficiency with thrombosis.  January 2002 VA 
examination showed distended veins and stasis pigmentation in 
the left foot.  December 2002 magnetic resonance imaging of 
the left lower leg at Massachusetts General Hospital revealed 
posterior subcutaneous varicose veins and mild subcutaneous 
edema.  May 2004 VA examination showed 2+ pitting edema at 
the left ankle.  

In June 2005, F. W., M.D., noted that the veteran had a 
chronic left lower leg ulcer that had been very slow to heal, 
and the ulcer's chronic nature was felt to be due to chronic 
leg venous stasis secondary to a post-phlebitic syndrome.  
Edema was noted to be well controlled with a below-knee 
elastic stocking.  In September 2005, S. J., D.O., noted the 
veteran's history of left lower extremity deep venous 
thrombosis which resulted in a post-phlebitic syndrome and 
caused left lower extremity edema, which he opined was the 
primary factor responsible for slow healing of ulceration at 
the left patellar tendon region.  The veteran was noted to 
have done well with Jobst stocking compression therapy, 
although the ulcer had been very slow to heal, and he had 
currently developed an eschar over the entirety of the wound.  
In February 2006, Dr. F. W. stated that the veteran's left 
lower leg wound had finally healed in December 2005.  

February 2006 VA examination showed no left leg edema, as the 
veteran was wearing a heavy support stocking.  There were 
varicosities on the lower leg at the ankle, evidence of 
chronic venous stasis changes, and some healed small ulcer 
areas.  There were multiple spider and reticular varicosities 
around the left foot and ankle.  The examiner commented that 
the veteran had chronic venous stasis changes.  In May 2006, 
the same physician who examined the veteran in February noted 
that he had had chronic venous stasis problems with skin 
changes and ulcers, and that he constantly wore stockings 
which helped control his leg swelling, which he would have if 
he did not wear them.  In June 2006, the VA physician stated 
that the veteran suffered from a chronically swollen left 
lower extremity, and that vascular laboratory testing 
corroborated that his symptoms of swelling and heaviness were 
related to his chronic venous disease.  In an August 2006 
supplemental statement, the VA physician stated that the 
veteran's chronic venous stasis disease was manifested by 
persistent edema which was controlled by a support stocking; 
evidence of chronic left leg venous stasis changes in the 
medial area; subcutaneous induration; small ulcer areas which 
had healed; vascular laboratory test evidence of moderate 
valvular incompetence in both the superficial and deep 
systems of the left leg; and no evidence of eczema.  October 
2006 examination by the same VA physician showed mild edema 
of the left lower leg, varicosities on the ankle and across 
the front of the foot, 2 small ulcers that were covered with 
eschars, chronic venous stasis changes, and stippled brownish 
discoloration medially and laterally.       

However, the record does not support the assignment of a 
rating in excess of 60% rating for the veteran's left leg 
venous insufficiency with thrombosis.  Although it is 
manifested by persistent edema, subcutaneous induration, 
chronic venous stasis changes, and persistent ulceration on 
recent examinations, thus meeting the DC 7121 criteria for a 
60% rating, the clinical findings do not show massive board-
like edema with constant pain at rest, which is required for 
a 100% rating under DC 7121.

For all the foregoing reasons, the Board finds that a 60%, 
but no higher, rating is warranted for left leg venous 
insufficiency with thrombosis.


ORDER

A rating in excess of 60% for postoperative residuals of an 
L5-S1 discectomy with sciatica is denied.

A 60% rating for left leg venous insufficiency with 
thrombosis is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


